Citation Nr: 1526600	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to July 18, 2012, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to July 18, 2012, for the award of service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and tinnitus and awarded 10 percent and noncompensable ratings, respectively, effective July 18, 2012.  The Veteran perfected an appeal as to the effective dates assigned.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus, which was received by VA on August 6, 2010.

2.  The March 2011 rating decision denied service connection for both bilateral hearing loss and tinnitus; the Veteran filed a timely notice of disagreement.

3.  The Veteran did not receive the July 2011 statement of the case in response to his notice of disagreement.




CONCLUSIONS OF LAW

1. The criteria for an effective date of August 6, 2010, for the award of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of August 6, 2010, for the award of service connection for tinnitus are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims related to the effective dates assigned for the award of service connection for bilateral hearing loss and tinnitus arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2014).  Here, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims at this time.  With regard to the effective date, the determinative factor is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this aspect of his appeal.  

General Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to July 18, 2012, for the award of service connection for both bilateral hearing loss and tinnitus.  The Veteran's original claim for service connection for hearing loss and tinnitus was received by VA on August 6, 2010.  He was originally denied service connection for hearing loss and tinnitus by way of a March 2011 rating decision.  He submitted a timely notice of disagreement in April 2011.  The RO issued a statement of the case (SOC) and mailed it to the Veteran's address of record in July 2011.  The Veteran contends that he never received that SOC.  

In July 2012, the Veteran submitted a statement requesting the status of his appeal.  The RO responded by way of a letter in July 2012 and notified the Veteran that he did not submit a substantive appeal in time to perfect the appeal of the March 2011 decision, and the RO construed his July 2012 statement as a claim to reopen service connection for bilateral hearing loss and tinnitus.  The RO subsequently granted service connection for both bilateral hearing loss and tinnitus by way of the February 2013 rating decision on appeal.  The RO assigned July 18, 2012, the date of receipt of the Veteran's inquiry into the status of his appeal, as the effective date for the award of service connection.  The Veteran contends that the March 2011 rating decision should not be considered final and that an earlier effective date for these disabilities should be assigned.

At the time of his November 2013 Board hearing, the Veteran again stated that he did not receive the July 2011 SOC.  The Veteran provided testimony that his neighborhood had indeed experienced some theft of mail, particularly mail that may have contained checks to the recipient.  It is reasonable to believe that the Veteran's mail containing the SOC was stolen from his mailbox by someone who may have believed the VA envelope to contain money.  The Board finds the Veteran's assertion to be plausible and his testimony credible.  

Thus, essentially, the Veteran's claims were denied by way of the March 2011 rating decision, after which the Veteran promptly submitted a notice of disagreement in April 2011.  The Veteran did not receive an SOC in response to his April 2011 notice of disagreement.  The next adjudicative action received was the February 2013 rating decision awarding service connection for the disabilities.  As the Veteran did not receive an SOC in response to his disagreement with the March 2011 decision, that decision did not become final and the February 2013 rating action was simply a continuation of the adjudication of the Veteran's claims based upon the original claim for service connection received on August 6, 2010.  The appropriate effective date for the award of service connection, therefore, is August 6, 2010, the date of receipt of the original claim for benefits.

The Board observes that the Veteran and his representative asserted a second theory of entitlement for an earlier effective date for bilateral hearing loss and tinnitus.  In particular, they asserted clear and unmistakeable error in the March 2011 rating decision denying the claims.  The assignment of an August 6, 2010, effective date for both bilateral hearing loss and tinnitus, however, renders the CUE claim moot.  It is, therefore, not referred to the RO for adjudication.


ORDER

An effective date of August 6, 2010, for the award of service connection for bilateral hearing loss is granted.

An effective date of August 6, 2010, for the award of service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


